11th Court of Appeals
 Eastland, Texas
   Memorandum Opinion
 
Karen Solecki
Appellant
Vs.                   No.
11-02-00208-CV -- Appeal from Collin County
Dr. Blaise W. Jones, M.D.
Appellee
 
The trial
court signed the order dismissing Karen Solecki=s case on March 5, 2002.  The
clerk=s record and the reporter=s record have been filed in our court.  Appellant=s brief was due to be filed on or before April 23, 2003.  On three separate occasions, this court
extended the time for appellant to file her brief.  On July 14, 2003, this court notified appellant that her brief
was due to be filed in our court on or before July 31, 2003, and that the
failure to file an appellant=s brief by that date could result in the appeal being dismissed for
want of prosecution.  See TEX.R.APP.P.
38.8(a) & 42.3.  As of this date,
appellant has failed to file a brief. 
Pursuant to Rule 42.3, we dismiss the appeal for want of
prosecution.  
The appeal
is dismissed for want of prosecution.  
 
PER
CURIAM 
 
August 7, 2003
Not designated for
publication.  See TEX.R.APP.P. 47.2(a). 
Panel consists of:  Arnot, C.J., and
Wright, J., and McCall, J.